       Case 2:20-cr-00128-TOR     ECF No. 70    filed 02/05/21   PageID.235 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:20-CR-0128-TOR-2
 8                              Plaintiff,
                                                    ORDER DENYING SEVERANCE
 9          v.

10    BRADLEY DALE HULL,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Motion for Severance. ECF No. 60.

13   The United States filed its opposition. ECF No. 67. The motion was submitted for

14   consideration without oral argument. Having reviewed the file and the records

15   therein, and the completed briefing, the Court is fully informed.

16         On October 21, 2020, the grand jury returned an Indictment charging

17   Defendant with conspiracy to distribute methamphetamine and two counts of

18   distribution of methamphetamine (counts 1, 2, and 4) and a forfeiture allegation.

19   ECF No. 3. Also charged in the same Indictment is co-defendant Russell Bruce

20   Clark. Mr. Clark is charged in the same three counts as Defendant and is also



     ORDER DENYING SEVERANCE ~ 1
       Case 2:20-cr-00128-TOR      ECF No. 70    filed 02/05/21   PageID.236 Page 2 of 4




 1   charged with distribution of methamphetamine in count 3. Defendant now moves

 2   to have his case severed from co-defendant Clark’s case. Specifically, Defendant

 3   moves to “sever count 3 because it is not logically related to the other counts in the

 4   indictment, and to sever the defendants for trial because a joint trial would be

 5   manifestly prejudicial.” ECF No. 60 at 11.

 6                                       DISCUSSION

 7         Rule 14 provides that “[i]f the joinder of offenses or defendants . . . appears

 8   to prejudice a defendant,” then “the court may . . . sever the defendants’ trials, or

 9   provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). “The district

10   court’s denial of a motion to sever is reviewed for an abuse of discretion.” United

11   States v. Fernandez, 388 F.3d 1199, 1241 (9th Cir. 2004). “The test for abuse of

12   discretion by the district court is whether a joint trial was so manifestly prejudicial

13   as to require the trial judge to exercise his discretion in but one way, by ordering a

14   separate trial.” Id. (quoting United States v. Baker, 10 F.3d 1374, 1386 (9th Cir.

15   1993)). Severance is appropriate under Rule 14 “only if there is a serious risk that

16   a joint trial would compromise a specific trial right of one of the defendants, or

17   prevent the jury from making a reliable judgment about guilt or innocence.” United

18   States v. Stinson, 647 F.3d 1196, 1204–05 (9th Cir. 2011) (quoting Zafiro v. United

19   States, 506 U.S. 534, 539 (1993)). “There is a preference in the federal system for

20   joint trials of defendants who are indicted together.” United States v. Barragan,



     ORDER DENYING SEVERANCE ~ 2
       Case 2:20-cr-00128-TOR     ECF No. 70    filed 02/05/21   PageID.237 Page 3 of 4




 1   871 F.3d 689, 701–02 (9th Cir. 2017) (quoting Zafiro v. United States, 506 U.S. at

 2   537.) Indeed, a “joint trial is particularly appropriate where the co-defendants are

 3   charged with conspiracy.” Fernandez, 388 F.3d at 1242.

 4         Essentially, Defendant contends count 3 only applies to co-defendant Clark

 5   and that he would be prejudiced by allegations against Clark that do not apply to

 6   him. The Court anticipates issuing a limiting instruction to the jury that “you must

 7   decide the case for each defendant on each charge against that defendant

 8   separately.” All prejudice as to count 3 would then be cured.

 9         Defendant further argues that “joinder of Clark with the defendant for trial

10   would be manifestly prejudicial because, aside from extrajudicial statements made

11   by Clark, there is no other substantive evidence against the defendant. A jury

12   would not be able to put out of their minds or compartmentalize incrimination

13   statements made by Clark if those statements were admitted at a joint trial as

14   evidence against Clark.” ECF No. 60 at 6.

15         The statements Clark made during the drug transactions were allegedly

16   made during the course of and in furtherance of the conspiracy. Fed. R. Evid.

17   801(d)(2)(E). If the Government lays the proper foundation, these statements are

18   admissible against Defendant and Clark at a joint trial without violation of

19   Defendant’s confrontation rights. See e.g., Bourjaily v. United States, 483 U.S.

20   171, 181–184 (1987) (statements made unwittingly to a Government informant).



     ORDER DENYING SEVERANCE ~ 3
       Case 2:20-cr-00128-TOR     ECF No. 70    filed 02/05/21   PageID.238 Page 4 of 4




 1   Moreover, Bruton v. United States, 391 U.S. 123 (1968) is categorically

 2   inapplicable to the facts of this case. Clark did not confess and implicate

 3   Defendant.

 4         ACCORDINGLY, IT IS HEREBY ORDERED:

 5         Defendant’s Motion for Severance, ECF No. 60, is DENIED.

 6         The District Court Executive is directed to enter this order and provide

 7   copies to counsel.

 8         DATED February 5, 2021

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER DENYING SEVERANCE ~ 4
